DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…wherein the worm shaft moves axially relative to the worm wheel with movement of the first receiving unit in the direction of extension of the guide pins..”
From the figures and the specification, it looks like the worm shaft moves toward the worm wheel in radial direction of the worm wheel. It is unclear how the worm shaft moves axially relative to the worm wheel. A clarification is requested regarding the direction labeled axial direction. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato [JP 2005256930].
Regarding claim 1: Kato discloses a worm drive Worm drive comprising:
a worm shaft (1) and a first receiving unit (2), wherein the worm shaft (1) is rotatably mounted in the first receiving unit (2);
a worm wheel (3) and a second receiving unit (5), wherein the worm wheel is rotatably mounted in the second receiving unit (5); the first receiving unit (2) is arranged on the second receiving unit (5) and the rotatably mounted worm shaft (1) of the first receiving unit (2) is in contact for transmitting a torque to the worm wheel of the second receiving unit;
a plurality of guide pins (37, see fig 4) for detachably connecting the first receiving unit (2) to the second receiving unit (5), wherein the first receiving unit (2) receives at least part of the guide pins and the second receiving unit (5) is connected to a first end of the guide pins (37, see fig 2) 
a spring element (8, 38) is arranged on a second end of the guide pins (37) between the first receiving unit and a fastener (screws see fig 2 and 4)
wherein the worm shaft moves axially relative to the worm wheel with movement of the first receiving unit (2) in the direction of extension of the guide pins (37, 37)
the first receiving unit (2) is movable in the direction of extension of the guide pins (37) and includes an axial movement of the worm shaft (1) radially supported in the first receiving unit (2) relative to the second receiving unit (5) with the worm wheel (see translation [0023],  the worm shaft moves toward the worm wheel); and the worm drive having an even number of guide pins (37) for detachably connecting the first receiving unit to the second receiving unit, wherein at least half of the guide pins (37) have a sliding bushing (36), and 
at least two of the plurality of guides (the pins guides are disposed on opposite sides, see fig 4) arranged diagonally relative to one another on the first receiving unit.

Regarding claim 2: Kato discloses wherein the spring element is received in a spring housing (36).

Regarding claim 3: Kato discloses wherein characterized in that the spring element (38) is selected from a group consisting of plate spring, coil spring, conical spring, compression springs, springs made of rubber and/or elastomers and/or polyurethane, metal springs, fiber-reinforced plastic springs, and gas springs.

Regarding claim 4: Kato discloses a distance is formed between the first receiving unit (2) and the spring housing.

Regarding claim 8: Kato discloses wherein at least two of the guide pins (37) used have a sliding bushing (36).

Regarding claim 9: Kato discloses wherein the guide pins (37) which have the sliding bushing (36) are arranged diagonally relative to one another on the first receiving unit and are fastened by the fastener.

Regarding claim 10: Kato discloses wherein the guide pins (37) with a sliding bushing (36) have a clearance fit, with a narrow running fit or a running fit.

Regarding claim 11: Kato discloses wherein the guide pins (37) without a sliding bushing (36) have a clearance fit, with a slight running fit or a wide running fit.

Regarding claim 14: Kato discloses wherein the worm shaft (1) and the worm wheel (3) have a toothing with toothing flanks.
Regarding claim 15: Kato discloses wherein the spring element (38) moves the toothing of the worm shaft (1) in the direction of the toothing of the worm wheel, wherein the toothing flanks of the worm shaft (1) engage in the toothing flanks of the worm wheel, so that the spacing between the toothing flanks is minimized.

Regarding claim 16: Kato discloses wherein the spring housing (36) has an adjustable stop. 

Regarding claim 18: Kato discloses wherein the rotatably mounted worm shaft (1) is arranged in a fixed bearing and in a movable bearing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7,12, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato [JP 2005256930] in view of Nuccel [US Pat # 3,463,030].
Regarding claims 6, 7,12, 20, and 21: Kato does not explicitly disclose at least four guide pins for detachably connecting the first receiving unit to the second receiving unit, the fastener comprises an adjusting nut is selected from the group consisting of a self-securing adjusting nut and alocknut, an adjusting nut is secured by at least one of a pin, adhesive, wire, plastic securing ring, Locktix, wedge securing disk pair, locking washer or plate, and snap ring. However Nuccel teaches at least four guide pins (82, 84, 86, 88) for detachably connecting the first receiving unit to the second receiving unit, the fastener (108) comprises an adjusting nut (116) is secured by at least one of a pin, adhesive, wire, plastic securing ring, Locktix, wedge securing disk pair, locking washer or plate, and snap ring.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the worm gear assembly with four guide pins instead of two to securely attach the first and the second receiving units, also it would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the fasteners with adjusting nut to adjust the applied pressure on the worm shaft and to reduce backlash. 
It would have been obvious to someone having ordinary skill in the art a the time of the effective filling date to have secured the adjusting nut by pin, adhesive, wire, plastic ring or any other attachment that are appropriate to secure the nut attachment these techniques are well known techniques in mechanical art.

Regarding claim 12, 13 and 17: Kato does not explicitly disclose wherein the spring element exerts, via the spring force on the first receiving unit, a pre-stressing in the range from 10 N to 100 N, wherein the spring element provides a spring deflection in a range between 0.01 mm and 0.2 mm, wherein the adjustable stop of the spring element is a shim ring. However it would have been obvious to someone having ordinary skill in the art at the time of the effective date to have adjusted the spring element to provide a force between 10 N to 100 or any suitable range and a suitable spring deflection range to provide enough force to engage the worm shaft with the worm wheel.
It would have obvious to someone having ordinary skill in the art at the time of effective filling date to have replaced a coil spring with shim ring spring due to its durability and lower cost and simplicity in manufacturing it.

    PNG
    media_image1.png
    587
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    546
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.
In response to applicant argument that the examiner cited two embodiments, even though two embodiments were cited, the rejection relies only on one embodiment for example fig 4 or fig 2.


In response to applicant argument that the guide pins are not arranged diagonally, figure 4 in Kito reference clearly show the two pins that are arranged the same way as in fig 3 of the application, the pins are on the opposite sides of the two ends of element 32.
They are diagonally arranged with respect to the center of the element 32.

The added new limitations are shown in fig 4 “….the first receiving unit (2) is movable in the direction of extension of the guide pins (37) and includes an axial movement of the worm shaft (1) radially supported in the first receiving unit (2) relative to the second receiving unit (5) with the worm wheel (see translation [0023],  the worm shaft moves toward the worm wheel)….”  “….at least two of the plurality of guides (the pins guides are disposed on opposite sides, see fig 4) arranged diagonally relative to one another on the first receiving unit….”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658